PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Wiley
Patent Administration
2050 M Street, NW
Washington, DC 20036

In re Application of: Mark Hagfors
Serial No.: 16/560,640         
Filed: September 4, 2019
Docket: 13304USO1/82410.0896
Title: SYSTEM AND METHOD FOR DISPLAYING ELECTROPHYSIOLOGICAL SIGNALS FROM MULTI-DIMENSIONAL CATHETERS
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)





This decision is in response to the petition under 37 CFR 1.59(b) to expunge information submitted in an incorrect application, filed 05 May 2022.


The petition is DISMISSED. 


REVIEW OF FACTS
Applicant filed a petition requesting that an Information Disclosure Statement (IDS), previously filed in patent application 15/301,231, that was inadvertently submitted into the record of present application number 16/560,640 on 04 May 2022, be expunged from the record. 


REGULATION AND PRACTICE
MPEP 724.05 (II) states:
	II.    INFORMATION UNINTENTIONALLY SUBMITTED IN APPLICATION
	A petition to expunge information unintentionally submitted in an application (other than 	information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), 	provided that:
	(A) the Office can effect such return prior to the issuance of any patent on the 	application in issue;
	(B) it is stated that the information submitted was unintentionally submitted and 	the failure to obtain its return would cause irreparable harm to the party who 	submitted the information or to the party in interest on whose behalf the 	information was submitted;
	(C) the information has not otherwise been made public;
	(D) there is a commitment on the part of the petitioner to retain such information 	for the period of any patent with regard to which such information is submitted;
	(E) it is established to the satisfaction of the Director that the information to be 	returned is not material information under 37 CFR 1.56; and
	(F) the petition fee as set forth in 37 CFR 1.17(g) is included.
	A request to expunge information that has not been clearly identified as information that 	may be later subject to such a request by marking and placement in a separate sealed 	envelope or container shall be treated on a case-by-case basis. Applicants should note 	that unidentified information that is a trade secret, proprietary, or subject to a protective 	order that is submitted in an Information Disclosure Statement may inadvertently be 	placed in an Office prior art search file by the examiner due to the lack of such 	identification and may not be retrievable.

MPEP 724.05 (III) states:
	III.    INFORMATION SUBMITTED IN INCORRECT APPLICATION
	37 CFR 1.59(b) also covers the situation where an unintended heading has been placed 	on papers so that they are present in an incorrect application file. In such a situation, a 	petition should request that the papers be expunged rather than transferred to the correct 	application file. The grant of such a petition will be governed by the factors enumerated 	in paragraph II of this 	section in regard to the unintentional submission of information. 	Where the Office can determine the correct application file that the papers were actually 	intended for, based on identifying information in the heading of the papers (e.g., 	application number, filing date, title of invention and inventor(s) name(s)), the Office will 	transfer the papers to the correct application file for 	which they were intended without 	the need of a petition. However, if the papers are correctly matched with the 	application serial number given in an electronic filing via EFS-WEB, the 	information is not considered to have been submitted in the incorrect application 	even if the identifying information in the heading of the papers is directed toward a 	different application.


ANALYSIS AND DECISION

The IDS filed on 04 May 2022 does contain identifying information in the heading directed toward application 15/301,231. However, as the papers were filed in an electronic filing via EFS-WEB, and entered into the record for application number 16/560,640, they are considered to be “correctly matched” with application serial number 16/560,640 as reflected in the Application Filing Receipt dated 17 September 2019. Thus, the IDS is not considered to be “Information Submitted in Incorrect Application”, and therefore, subject to the conditions set forth in MPEP 724.05(II). 

The petition filed has been fully considered and found not to meet at least one of the conditions (A)-(E) set forth in MPEP 724.05(II). 

(1) The petition does not meet the requirement of (B) as there is no statement that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted.
(2) The IDS cites two foreign patent documents that have been published as evidenced by their publication dates. This IDS was also filed in application 15/301,231 which has issued as patent number 10,556,504. These two cited references have been printed on the issued patent. Furthermore, the IDS to which this request is directed, is available in Public PAIR for application 15/301,231 (see IDS filed 04 December 2019). 
(3) The petition does not meet the requirement of (D) as there is no commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted. 
(4) With regard to the requirement of (E), the petition does not establish that the information to be returned is not material information under 37 CFR 1.56. The statement that the IDS was previously filed in application 15/301,231, and inadvertently submitted into the record of the instant application due to a clerical error, does not provide any explanation as to how the documents cited on the IDS are not material under 37 CFR 1.56.

Accordingly, the petition is DISMISSED.

Applicant is given a time period of two (2) months to reply. This period is not extendable.

Any inquiry concerning this decision should be directed to Mary Jacob at (571) 272-6249. 


/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100